Citation Nr: 0838319	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1986 to January 
1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Appeals (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's right ear hearing loss to service.

2.  The veteran's tinnitus is etiologically related to his 
service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for establishing service connection for 
tinnitus have been met. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in an August 2004 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, and statements from the veteran.


As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process by providing 
evidence and letters in support of his claim. Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for right 
ear hearing loss, any question as to an appropriate effective 
date to be assigned is rendered moot. Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran. See Sanders at 881. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


A.  Right Ear Hearing Loss

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  For service connection, it 
is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by such standards 
must be currently present, and service connection is possible 
if a current hearing loss disability can be adequately linked 
to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The veteran had audiological evaluations done while he was in 
service, with pure tone threshold results in the right ear, 
in decibels, as follows: 




HERTZ


Date
500
1000
2000
3000
4000
May 1986
5
0
5
5
10
April 
1987
5
5
5
0
15
July 1988
5
0
0
0
0
July 1989
10
0
10
5
15

A private audiological evaluation for employment purposes 
dated in August 1990 reveals puretone thresholds of 5 
decibels at 500 through 3000 hertz, and 10 decibels at 4000 
hertz.  Subsequent employment audiograms dating from 1991 to 
August 2004 reveal puretone thresholds of 10 decibels or less 
from 500 through 3000 hertz, and 35 decibels or less at 4000 
hertz.  

A letter from Dr. S to the veteran dated in March 1992 noted 
that the "determination of the nature of your hearing loss 
is not possible on the audiometric testing done at the 
plant."  

In August 2005 the veteran was afforded a VA examination.  
The examiner reviewed the veteran's claims file and conducted 
an audiological examination. The veteran stated in his 
history that he initially noticed his hearing loss while in 
service, where he worked on the flight line, and lived near 
the flight line. The veteran denied any history of otorrhea, 
otalgia, and otologic surgery.  The veteran worked as an 
aircraft mechanic while in service, and he wore hearing 
protectors. He also had exposure to weapons during basic 
training and annually thereafter. Since service he has worked 
in a manufacturing plant and is required to wear hearing 
protectors.

During the VA audiological evaluation in August 2005, pure 
tone thresholds in the 


right ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
10
10
15
20
35

The Maryland CNC speech audiometry evaluation revealed speech 
recognition ability of 76 percent in the right ear. 

The VA examiner diagnosed bilateral high-frequency 
sensorineural hearing loss, more severe in the left ear. The 
results of immittance measurements showed normal tympanic 
membrane/middle ear mobility on both sides.  The veteran's 
right ear hearing average for frequencies 500 through 4000 
hertz is within normal limits for VA purposes.  

Following review of the claims file and examination of the 
veteran, the examiner opined that the veteran's right ear 
hearing loss was not related to his military service.  He 
stated that "overall, since [the] veteran's hearing in the 
right ear had been within normal limits through 6000 hertz up 
to and including five months prior to his discharge from the 
armed forces, despite the fact that the veteran's industrial 
audiogram in August 1990 had shown hearing loss in the right 
ear for frequencies above 4000 hertz, it is this examiner's 
opinion that it is not at least as likely as not that the 
veteran's current high-frequency sensorineural hearing loss 
in the right ear is related to military service."

The opinion of the VA examiner was based upon a review of the 
claims file and provides a rationale for the conclusion, and 
there is no medical opinion to the contrary.  Thus, in the 
absence of the condition in service, a competent medical 
opinion linking the current condition to service, or evidence 
of the condition manifested to a compensable degree within a 
year of discharge from service, the claim for service 
connection for right-ear hearing loss must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


B.  Tinnitus

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service treatment records do not indicate that 
he ever complained of tinnitus in service. Private 
audiological reports reveal the veteran denying an aural 
history of tinnitus in August 1990, September 1992, and 
September 1995.  He reported a history of occasional tinnitus 
in October 1991 and February 1992.  

The veteran gave a history to the August 2005 VA examiner of 
tinnitus symptoms having an onset in service.  In his claim 
for service connection the veteran described the tinnitus 
symptoms as a "ringing in both ears." The veteran's claims 
file was reviewed by a VA examiner for an opinion as to the 
relationship between his claimed condition and service. The 
examiner, after a review of the claims file stated that the 
"veteran's current tinnitus in his left ear is related to 
underlying auditory disorders that had resulted in his 
preexisting high-frequency hearing loss." He further opined 
that the tinnitus in the veteran's right ear is "associated 
with auditory dysfunction that has resulted in his current 
high-frequency sensorineural hearing loss, which seems not to 
be related to military service."  The VA examiner stated 
that it was not at least as likely as not that the veteran's 
tinnitus was service-related.  

Although the veteran contends that he has had tinnitus 
beginning in service, his private treatment records 
contradict that statement.  Regardless, the VA examiner 
essentially opined that the veteran's tinnitus is related to 
his hearing loss.  While 
the veteran is service connected only for hearing loss in the 
left ear, VA has acknowledged that tinnitus is not a 
disability subject to separate consideration for each ear.  
Rather, subjective tinnitus is generated within the central 
auditory pathways regardless of where the noise is perceived.  
See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).  After resolving all 
doubt in the veteran's favor, the Board finds that the 
current tinnitus is related to the service connected hearing 
loss in the left ear, and service connection for tinnitus is 
therefore established.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


